United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
McDonough, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1037
Issued: December 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On April 16, 2020 appellant, through counsel, filed a timely appeal from an October 23,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective February 8, 2018, as she no longer had
residuals or disability causally related to her accepted September 14, 2016 employment injury; and
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(2) whether appellant has met her burden of proof to establish continuing disability or residuals on
or after February 8, 2018 due to the accepted September 14, 2016 employment injury.
FACTUAL HISTORY
On September 16, 2016 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 14, 2016 she suffered a cervical strain, thoracic
strain, and lumbar strain when falling forward when delivering a package while in the performance
of duty. She stopped work on September 14, 2016.
On November 10, 2016 OWCP accepted the claim for lumbar spine sprain, cervical spine
sprain, and thoracic spine sprain. It paid appellant wage-loss compensation benefits on the
supplemental rolls from October 30 through December 10, 2016 and on the periodic rolls
commencing December 11, 2016.
In a May 2, 2017 report, Dr. Daniel Orcutt, a Board-certified orthopedic surgeon, noted
that appellant experienced pain in her lumbar spine extending down to her left leg after lifting mail
on March 20, 2015. He indicated that she showed minimal improvement with physical therapy
treatment. Dr. Orcutt noted that appellant experienced another work injury on September 14, 2016
when she fell while carrying a heavy package. He listed her medical treatment and diagnosed low
back pain, low back strain, degeneration of the lumbar disc, sciatica, cervical radiculopathy,
degeneration of the cervical disc, lumbar radiculopathy, degeneration of the lumbosacral disc, and
inflammation of the sacroiliac joint. Dr. Orcutt opined that appellant’s diagnoses were a direct
result of her employment injury. He indicated that she was unable to return to her regular-duty
work and would likely never be able to return to that level of work.
On October 31, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), and
a list of questions to Dr. Howard Krone, a Board-certified orthopedic surgeon, for a second opinion
evaluation to determine the nature of her accepted conditions, the extent of disability, and
appropriate treatment.
Appellant submitted visit status reports, dated September 18 and November 1, 2017, from
Dr. Orcutt who listed her work restrictions. She also submitted progress notes from Dr. Orcutt,
dated November 1 and 27, 2017, who diagnosed low back pain, low back strain, degeneration of
the lumbar intervertebral disc, sciatica, cervical radiculopathy, degeneration of the cervical
intervertebral disc, lumbar radiculopathy, degeneration of the lumbosacral intervertebral disc, and
inflammation of the sacroiliac joint.
In a December 6, 2017 report, Dr. Krone noted his review of the SOAF and appellant’s
medical record and provided examination findings. He advised that her work-related conditions
had resolved. Dr. Krone opined that appellant did not have any residuals of the September 14,
2016 employment injury that would prevent her from returning to work as a rural carrier. He found
that she did not require further treatment for residuals of the accepted employment injury. In an
accompanying work capacity evaluation (Form OWCP-5c), Dr. Krone checked a box marked
“Yes” to indicate that appellant was capable of performing her usual job without restriction.

2

In a December 12, 2017 visit status report, Dr. Orcutt noted no changes in appellant’s work
restrictions.
By notice dated December 20, 2017, OWCP advised appellant that it proposed to terminate
her wage-loss compensation and medical benefits based on Dr. Krone’s opinion that the
September 14, 2016 accepted conditions had ceased without residuals or disability. It afforded her
30 days to submit additional evidence or argument challenging the proposed termination.
OWCP subsequently received a December 12, 2017 progress note from Dr. Tracy
Wimbush, a Board-certified specialist in emergency medicine, who diagnosed cervical
radiculopathy and cervical spondylosis without myelopathy. It also received a visit status report
and progress note, dated January 3, 2018, from Dr. Orcutt who noted no changes in appellant’s
symptoms and work restrictions.
In a letter dated January 19, 2018, counsel argued that OWCP failed to meet its burden of
proof in proposing to terminate appellant’s wage-loss compensation and medical benefits. He
alleged that the SOAF was deficient as it did not adequately list her prior claims and preexisting
conditions. Counsel further asserted that Dr. Krone’s opinion lacked sufficient medical rationale
and that it failed to address appellant’s preexisting conditions and whether the accepted
employment injury aggravated these conditions.
In a January 31, 2018 progress note, Dr. Orcutt examined appellant and noted no change
in her symptoms.
By decision dated February 7, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective February 8, 2018, finding that the medical evidence
submitted was insufficient to outweigh Dr. Krone’s opinion. It further found that the report from
Dr. Krone constituted the weight of the medical evidence.
Appellant subsequently submitted a September 18, 2017 progress note from Dr. Wimbush,
who diagnosed cervical radiculopathy and cervical spondylosis without myelopathy.
On February 15, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant resubmitted hospital orders and records, dated September 14, 2016.
A telephonic hearing was held on July 11, 2018. During the hearing, counsel argued that
Dr. Krone’s second opinion was based on a deficient SOAF as it did not include information from
two of appellant’s other claims. He asserted that OWCP should administratively combine her case
with her other claims as they were interrelated. OWCP’s hearing representative afforded appellant
30 days to submit additional evidence.
In a July 11, 2018 report, Dr. Orcutt noted appellant’s medical history. He opined that the
September 14, 2016 employment injury contributed substantially to the development of chronic
low back syndromes leading to further exacerbation of her lumbar spine degeneration and cervical
spine degeneration. Dr. Orcutt diagnosed low back pain, low back strain, degeneration of the
lumbar spine, sciatica, lumbar radiculopathy at L4-5, lumbar spondylosis at L3-5, degeneration of
3

the lumbosacral disc, inflammation of the sacroiliac joint, cervical radiculopathy at C6-7, cervical
spondylosis at C4-7, and degeneration of the cervical disc. He noted that all of appellant’s
diagnoses were a direct result of the accepted employment injury. Dr. Orcutt opined that her
medical conditions were static and would not improve over time. He indicated that it was likely
that appellant’s symptoms would progressively worsen and that she was unable to return to her
regular-duty work.
By decision dated September 14, 2018, OWCP’s hearing representative affirmed the
February 7, 2018 termination decision, finding that Dr. Krone’s opinion established that
appellant’s accepted conditions had ceased without residuals. It further found that Dr. Orcutt’s
newly submitted opinion created a conflict in the medical evidence and remanded the claim for
further evidentiary development. The hearing representative noted that, on remand, OWCP should
refer appellant and a complete SOAF to a referee physician to obtain a rationalized medical opinion
on the issue of whether appellant’s accepted employment injury had resolved.3
In an August 7, 2017 report, Dr. Wimbush noted that appellant was experiencing chronic
cervical pain and numbness in the hands. She examined appellant and diagnosed cervical
radiculopathy and cervical spondylosis without myelopathy.
On September 1, 2017 Dr. Wimbush performed a cervical medial branch block procedure
and diagnosed cervical spondylosis without myelopathy.
In a November 21, 2018 report, Dr. Orcutt noted that appellant reported no change in her
symptoms. He examined her and diagnosed lumbar sprain, sciatica, low back pain, low back strain,
degeneration of the lumbar intervertebral disc, cervical radiculopathy, degeneration of the cervical
intervertebral disc, lumbar radiculopathy, degeneration of the lumbosacral intervertebral disc, and
inflammation of the sacroiliac joint.
In a letter dated November 26, 2018, counsel asserted that there was a conflict in the
medical opinion evidence prior to the submission of Dr. Orcutt’s July 11, 2018 report. He
resubmitted a copy of a May 2, 2017 report from Dr. Orcutt who opined that appellant had
worsening symptoms related to the accepted employment injury. Counsel argued that, since there
was a conflict in the medical opinion evidence prior to the February 7, 2018 decision, her wageloss compensation should be reinstated from the date of termination.
On December 17, 2018 OWCP referred appellant, an updated SOAF4, and a list of
questions to Dr. Chad Kessler, a Board-certified orthopedic surgeon, for a referee examination to
resolve the conflict of medical opinion evidence between Dr. Orcutt, appellant’s treating
physician, and Dr. Krone, the second opinion physician.
In a referee examination report, dated January 9, 2019, Dr. Kessler noted that he reviewed
the medical record and SOAF. He examined appellant and opined that her accepted September 14,
3

OWCP also administratively combined OWCP File Nos. xxxxxx523, xxxxxx160, and xxxxxx031 with the present
claim, OWCP File No. xxxxxx036, which served as the master file.
4

The SOAF listed all of appellant’s other accepted claims.

4

2016 employment conditions had resolved. Dr. Kessler indicated that she did not have residuals
related to her employment injuries and that she sustained a temporary aggravation of her injuries,
which had resolved. He noted that appellant did not have any restrictions related to the
September 14, 2016 employment injury. Dr. Kessler opined that she may have developed cervical
myelopathy and recommended that she seek evaluation by a spine specialist and/or neurosurgeon.
He indicated that appellant did not require further treatment related to her accepted cervical,
thoracic, and lumbar strains. In an accompanying Form OWCP-5c, Dr. Kessler checked a box
marked “Yes” to indicate that she was capable of performing her usual job without restriction.
By decision dated March 5, 2019, OWCP determined that appellant no longer had any
residuals related to her accepted employment-related conditions or continued disability from work
as a result of her September 14, 2016 employment injury or illness. Therefore appellant was not
entitled to ongoing medical benefits and wage-loss compensation.
On March 11, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on July 9, 2019. During the hearing, counsel argued that
there was a conflict in the medical opinion evidence prior to the February 7, 2018 termination
decision. He further contended that Dr. Krone’s second opinion was based on a deficient SOAF
that did not include information related to appellant’s prior claims. Counsel also asserted that
Dr. Kessler’s referee opinion did not offer medical rationale as to why appellant did not have
continuing disability or residuals related to the accepted employment injury.
On July 25, 2019 appellant, through counsel, requested reconsideration. Counsel
contended that there was a clear conflict in the medical opinion evidence prior to the February 7,
2018 decision based on a May 2, 2017 report by Dr. Orcutt. He therefore asserted that appellant’s
wage-loss compensation be reinstated from the date of termination to March 5, 2019 when her
compensation was once again terminated.
By decision dated September 24, 2019, OWCP’s hearing representative affirmed the
March 5, 2019 decision.
By decision dated October 23, 2019, OWCP denied modification of the September 14,
2018 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.5 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

5
R.H., Docket No. 19-1604 (issued October 9, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

the employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.10 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective February 8, 2018.
In his December 6, 2017 second opinion report, Dr. Krone reviewed the SOAF and
appellant’s medical record and provided examination findings. He found that the only diagnoses
related to the employment injury were her cervical strain, lumbar strain, and sacroiliac strain.
Dr. Krone noted that appellant’s other diagnoses were degenerative in nature and were present
prior to the employment injury. He advised that her work-related conditions had resolved and
opined that she did not have any residuals of the employment injury that would prevent her from
returning to work as a rural carrier. Dr. Krone indicated that sprains of the cervical spine, lumbar
spine, and thoracic spine generally resolve within four to eight weeks. He noted that none of the
imaging studies of record of appellant’s lumbar spine and cervical spine demonstrated any acute
changes.
The Board finds that Dr. Krone’s opinion was conclusory in nature and did not contain
sufficient medical reasoning to establish that appellant was no longer disabled due to her accepted

6

C.R., Docket No. 19-1132 (issued October 1, 2020); I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
7
E.K., Docket No. 18-0835 (issued September 23, 2020); G.H., Docket No. 18-0414 (issued November 14, 2018);
Del K. Rykert, 40 ECAB 294-96 (1988).
8

M.P., Docket No. 20-0024 (issued September 1, 2020); L.W., Docket No. 18-1372 (issued February 27,
2019); Furman G. Peake, 41 ECAB 361, 364 (1990).
9

D.B., Docket No. 19-0663 (issued August 27, 2020); R.P., Docket No. 18-0900 (issued February 5,
2019); Calvin S. Mays, 39 ECAB 993 (1988).
10

5 U.S.C. § 8123(a); V.S., Docket No. 19-1792 (issued August 4, 2020); L.T., Docket No. 18-0797 (issued
March 14, 2019); Shirley L. Steib, 46 ECAB 309, 317 (1994).
11

D.B., supra note 9; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

September 14, 2016 employment injury.12 The factors that determine the probative value of
medical evidence include the opportunity for and thoroughness of examination performed by the
physician, the accuracy, or completeness of the physician’s knowledge of the facts and medical
history, the care of analysis manifested, and the medical rationale expressed by the physician on
the issues addressed to him by OWCP.13
Dr. Krone opined that appellant’s sprains of the cervical spine, lumbar spine, and thoracic
spine had resolved. He noted that these types of sprains generally resolve within four to eight
weeks and indicated that none of the imaging studies of her lumbar spine and cervical spine
demonstrated any acute changes. However, Dr. Krone failed to provide a well-rationalized
opinion explaining how or whether the accepted September 14, 2016 employment injury
contributed, in any way, to the preexisting, degenerative conditions that were diagnosed. The
Board has explained that medical rationale is particularly necessary if appellant has a preexisting
condition.14 Accordingly, Dr. Krone’s conclusory opinion is insufficient to meet OWCP’s burden
of proof to terminate her wage-loss compensation and medical benefits.
The Board therefore finds that OWCP has not met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits.15

12
See A.C., Docket No. 19-1522 (issued July 27, 2020); J.W., Docket No. 19-1014 (issued October 24,
2019); S.B., Docket No. 18-0700 (issued January 9, 2019); S.J., Docket No. 17-0543 (issued August 1, 2017).
13

See R.K., Docket No. 19-1980 (issued May 7, 2020); A.G., Docket No. 19-0220 (issued August 1, 2019); James T.
Johnson, 39 ECAB 1252 (1988).
14

E.K., supra note 7.

15

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 15, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

8

